department of the treasury internal_revenue_service washington d c date cc fip cor-114861-00 index number number info release date this is in reply to your letter dated date which we jointly determined with your accountant under written authorization was appropriate to answer as a request for general information in general you wish to be sure that a proposed method of withdrawing from an annuity_contract will avoid the so-called penalty tax on early distributions because you are not yet you intend to ask your insurance_company to pay equal payments to you every year from now on the intent is to take advantage of the exception from the penalty tax for substantially equal payments your accountant and the insurance_company will calculate the yearly payment using your life expectancy and an interest rate appropriate for use under the second method described in notice_89_25 1989_1_cb_203 a copy of notice_89_25 is enclosed for their use the exceptions that allow an individual to avoid the penalty tax and the methods of calculating substantially_equal_periodic_payments are described in notice_89_25 the statute itself and in publication this letter will describe those rules in general however i suggest that you your accountant and the insurance_company look at publication for the necessary life expectancy tables and other details sec_72 of the internal_revenue_code the code provides rules for determining how amounts received from annuity_contracts but not in the form of an annuity_payment are to be taxed in general for a contract purchased after each non-annuity distribution from an annuity_contract will be treated first as a payment of the income accumulated in the contract as a result the entire distribution is included in gross_income as ordinary_income and no portion is treated as a return of investment_in_the_contract until all of the income has been distributed only then will the amount received be treated as a non-taxable return of the investment_in_the_contract if payments under an annuity_contract are received before the taxpayer is sec_72 imposes a penalty tax equal to ten percent of the taxable_portion of the amount received there are exceptions to the penalty tax among them one for cor-114861-00 distributions which are part of a series of substantially_equal_periodic_payments paid not less frequently than annually made for the life or life expectancy of the annuitant or the joint lives or life expectancies of the annuitant and his or her beneficiary once a stream of substantially equal withdrawals from an annuity_contract is started the payments must continue for the greater of years from the date of the first payment or the taxpayer becoming if the payments stop or are modified before that period ends -- other than because the recipient dies or becoming disabled -- all of the amounts previously excepted from the penalty become subject_to the penalty with interest all the way back to the first payment as a result it is critical not only to calculate the withdrawal amount but properly also to make each withdrawal as originally planned notice_89_25 nominally applies to qualified_plans rather than non-qualified annuities purchased directly by individuals nonetheless the methodology for determining substantially equal payments is useable for non-qualified contracts the three methods described in the notice are the annuity balance is divided by the life expectancy to determine an amount that satisfies the minimum_distribution_rules that apply to qualified_plans the annuity account balance is amortized over the number of years equal to the life expectancy of the account owner with life expectancies determined in accordance with the rules that apply to qualified_plans at an interest rate that does not exceed a reasonable interest rate on the date payments begin distributions are computed by dividing the account balance by an annuity factor determined using a reasonable mortality_table and reasonable interest rate in general for purposes of determining substantially_equal_periodic_payments a rate that does not exceed percent of the federal_mid-term_rate is reasonable revrul_2000_38 2000_32_irb_1 -- a copy of which is attached -- lists the rates for the month of date the annual federal_mid-term_rate itself is dollar_figure percent the ruling also states that of the annual federal_mid-term_rate for date is dollar_figure percent cor-114861-00 this letter provides general information only and is not a written_determination with respect to the matters that you have presented or as to any other transaction we hope that this information is helpful in addressing your concerns sincerely acting associate counsel financial institutions and products mark s smith chief branch by publication rev_rul notice_89_25 cc enclosure
